               Case 2:19-cv-00752-AFM Document 5 Filed 01/31/19 Page 1 of 5 Page ID #:14
Name and address:
                          Nicholas M. Wajda
               11400 West Olympic Boulevard, Suite 200M
                     Los Angeles, California 90064


                                              UNITED STATES DISTRICT COURT
                                             CENTRAL DISTRICT OF CALIFORNIA
                                                                            CASE NUMBER
ALEX R. UNGERMAN
                                                         Plaintiff(s),           2:19-cv-00752
                    v.
                                                                               APPLICATION OF NON-RESIDENT ATTORNEY
FIRST ENTERTAINMENT CREDIT UNION                                                     TO APPEAR IN A SPECIFIC CASE
                                                       Defendant(s),                               PROHACVICE
INSTRUCTIONS FOR APPLICANTS
( 1)The attorney seeking to appear pro hac vice must complete Section I of this Application, personally sign, in ink, the certification in
    Section II, and have the designated Local Counsel sign in Section III. ELECTRONIC SIGNATURES ARE NOT ACCEPTED. Space to
    supplement responses is provided in Section IV. The applicant must also attach a Certificate of Good Standing (issued within the last 30
    days) from every state bar to which he or she is admitted; failure to do so will be grounds for denying the Application. Scan the
    completed Application with its original ink signature, together with any attachment(s), to a single Portable Document Format (PDF)file.
(2) Have the designated Local Counsel file the Application electronically using the Court's CM/ECF System ("Motions and Related Filings
    => Applications/Ex Parte Applications/Motions/Petitions/Requests=> Appear Pro Hae Vice (G-64)'), attach a Proposed Order (using
    Form G-64 ORDER, availablefrom the Court's website), and pay the required $400 fee online at the time offiling (using a credit card).
    The fee is required for each case in which the applicantfiles an Application. Failure to pay the fee at the time offiling will be grounds for
    denying the Application. Out-of-statefederalgovernment attorneys are not required to pay the $400fee. (Certain attorneys for the
    United States are also exempt from the requirement of applying for pro hac vice status. See L.R. 83-2.1 .4.) A copy of the G-64 ORDER in
    Word or WordPerfect format must be emailed to the generic chambers email address. L.R. 5-4.4.2.
SECTION I - INFORMATION
Taylor, Alexander J
Applicant's Name (Last Name, First Name & Middle Initial)                                          check here iffederal government attorney □
Sulaiman Law Group, Ltd.
Firm/Agency Name
2500 South Highland Avenue, Suite 200                                    (630) 575-8181                        (630) 575-8188
Suite 200                                                                Telephone Number                      Fax Number
Street Address
Lombard, IL 60148                                                                             ataylor@sulaimanlaw.com
City, State, Zip Code                                                                               E-mail Address

I have been retained to represent the following parties:
ALEX R. UNGERMAN                                                         [!) Plaintiff(s)   D Defendant(s) D Other: --------
                                                                         □ Plaintiff(s)     D Defendant(s) D Other: --------
Name(s) of Party(ies) Represented
List all state and federal courts (including appellate courts) to which the applicant has been admitted, and provide the current status of his or
her membership. Use Section IV if more room is needed, or to provide additional information.
                    Name ofCourt                         Date of Admission             Active Member in Good Standing? Of not, please explain)
See Attached




G-64 (07/18)                APPLICATION OF NON-RESIDENT ATIORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE                             Page 1 of 3
Case 2:19-cv-00752-AFM Document 5 Filed 01/31/19 Page 2 of 5 Page ID #:15
Case 2:19-cv-00752-AFM Document 5 Filed 01/31/19 Page 3 of 5 Page ID #:16
  Case 2:19-cv-00752-AFM Document 5 Filed 01/31/19 Page 4 of 5 Page ID #:17


        Name of Court              Date of Admission   Current Status
 Northern District of Illinois        April 2, 2018        Active
   Central District of Illinois      April 17, 2018        Active
 Southern District of Illinois       June 13, 2018         Active
Northern District of Indiana          April 9, 2018        Active
Southern District of Indiana         April 12, 2018        Active
     District of Colorado             April 3, 2018        Active
  Northern District of Texas        August 15, 2018        Active
Eastern District of Michigan         April 17, 2018        Active
Western District of Michigan         April 26, 2018        Active
Eastern District of Wisconsin        April 30, 2018        Active
Western District of Wisconsin        April 26, 2018        Active
  Southern District of Texas         May 22, 2018          Active
  Northern District of Ohio       September 10, 2018       Active
   District of North Dakota       September 13, 2018       Active
 Eastern District of Missouri     September 27, 2018       Active
        State of Illinois          November 9, 2017        Active
Case 2:19-cv-00752-AFM Document 5 Filed 01/31/19 Page 5 of 5 Page ID #:18




                  Certificate of Admission
                   To the Bar of Illinois
I, Carolyn Taft Grosboll, Clerk of the Supreme Court of Illinois, do hereby certify that


                              Alexander James Taylor


has been duly licensed and admitted to practice as an Attorney and Counselor at
Law within this State; has duly taken the required oath to support the
CONSTITUTION OF THE UNITED STATES and of the STATE OF ILLINOIS, and
also the oath of office prescribed by law, that said name was entered upon the Roll
of Attorneys and Counselors in my office on 11/09/2017 and is in good standing, so
far as the records of this office disclose.




                                        IN WITNESS WHEREOF, I have hereunto
                                              subscribed my name and affixed the           .
                                              seal of said Court, this 2nd day of
                                              January, 2019.




                                                                               Clerk,
                                                Supreme Court of the State of Illinois
